

Exhibit 10.56


ex1056doncleggimage.gif [ex1056doncleggimage.gif]


31-March-2006 Private & Confidential




Mr. Don W. Clegg


[***]




Dear Mr. Don W, Clegg,


This letter of employment is for the position of Senior Director, Sales and
Business Development. Your job will include, but is not limited to: Strategic
business development and account management; Corporate account penetration
including four (4) major corporate accounts within the first 12 months; As
business grows commensurate with preset sales target, lead and effectively
manage sale teams; other duties as assigned. The position can be changed
according to the company’s requirement with any time. We are pleased to offer
you employment at the beginning annual gross of US$190,000.00 per year. We will
offer you a special commission for the first 6 months in the amount of
US$3,000.00 per month. Your offer is contingent upon full completion with
acceptable results of the employment process, including job application,
background (criminal, education, social security number), and reference checks.
You will report to Alex Hsu, Senior Vice President, Sales.


In connection with the commencement of your employment, the Company will
recommend that the Board of Directors grant you an option to purchase 25,000
shares of the Company’s common stock. Additional shares (up to a maximum of
5,000 additional shares) will be eligible for consideration grant by the Board
of Directors based upon the securing of one major account with annual avenues of
$5M within 6 months of the start date. The exercise price per share will be the
fair value of the common stock on the date of grant as determined by the Board
of Directors. These options will vest and become exercisable one-fourth (1/4th)
by the end of the first year, and one-sixteenth (1/16th) of the remaining shares
subject to the option shall vest end of each successive calendar quarter over
remaining three-year period, until all the shares have vested, subject to the
optionee’s continuous employment with the Company. Although the option grant
date will be at the next Board meeting, vesting will be retroactive and commence
with your first day of employment. The option will be an incentive stock option
to the maximum extent allowed by the tax code and will be subject to the terms
of the Company’s Stock Plan and the Option Agreement between you and the
Company.


You will be eligible to receive a commission program after the first 6 months;
if management determines based on your performance to extend the initial 6-month
period an additional 3 months (9 months in total), you will continue to receive
the US$3,000 per month special bonus without commission. The commission rate is
based on cash basis (invoice paid); products not included are CPUs, hard drive
and memory, credit or RMA.
Amount Rate
$0 to 200,000 0%




HEADQUARTERS
980 Rock Avenue ∙ San Jose, CA 95131 USA ∙ Tel: (408) 503-8000 ∙ Fax: (408)
503-8047 ∙ www.supermicro.com



--------------------------------------------------------------------------------




$200,001 to 1,000,000 0.5%
$1,000,001 to 2,000,000 0.3%
$2,000,001 to 3,000,000 0.2%
$3,000,001 + To be determined


The territory and commission program many be changed at any time, based upon
management decision. The salient terms and conditions governing your employment
and service with Super Micro Computer, Inc. (also referred to as the Company in
this document) are as follows:




1.    COMMENCEMENT of EMPLOYMENT
Your employment with the Company will begin upon visa availability and
completion, but not later than 17-April-2006.


2.     TRIAL PERIOD
You will be placed in a probationary or trial period for three months from the
date of your
commencement of employment. This trial period provides an opportunity for you as
a new employee to evaluate your work situation and, in turn, provides the
management an opportunity to judge your performance and suitability for
continued employment. This trial period does not represent a guarantee or
contract for employment for ninety days or any other period of times.


3.
NON-DISCLOSURE OF CONFIDENTIAL INFORMATION AND TRADE SECRETS

Without the prior consent of the Company or except as authorized or required in
the course of the
performance of your duties, you shall not disclose, reveal or make available,
directly, or indirectly to third parties any confidential operations, processes
or dealings, any trade secrets or any information concerning the business,
finances, transactions, or affairs of the Company which may come to your
knowledge during your employment with the Company and you shall keep with
complete secret all confidential information and matters entrusted to you and
shall not use or attempt to use any such information in any manner which may
injure or cause loss either directly or indirectly to the Company or its
business or may be likely so to do.
This restriction shall continue to apply after your cessation of employment
without limit in point of time but shall cause to apply to information or
knowledge, which may come into public domain. Upon cessation of your employment
with the Company, you shall turn over to the Company, all documents, data or
requisites, confidential or otherwise, obtained or made by you during the course
of your employment with the Company, pertaining to the business or the Company.


4.
CONFLICT OF INTEREST

Without the prior written consent of the Company, you shall not include, engage
or interest yourself either directly or indirectly, whether for reward or
gratuitously in any work or business other than in the course of the performance
of your duties to the Company.


5.
BASIS OF EMPLOYMENT

Although it is our objective to maintain a stable workforce and to provide job
security to all
employees who meet the Company’s standards of performance, the Company does not
make contracts of permanent employment. Instead, the Company maintains a policy
of employment-at-will, which means that both the Company and the employee remain
free to terminate the working relationship without cause at any time. Employees
are requested to notify the Company two weeks prior to his/her resignation.


6.
OTHER TERMS AND CONDITIONS





HEADQUARTERS
980 Rock Avenue ∙ San Jose, CA 95131 USA ∙ Tel: (408) 503-8000 ∙ Fax: (408)
503-8047 ∙ www.supermicro.com



--------------------------------------------------------------------------------




Your employment is also subject to your compliance with any conditions of
employment and
service governed by the Company’s policies and practices or amendments thereto
as appropriate from time to time. Please refer to the Company’s Human Resources
Department should you require further clarification on such policies and
practices.


7.
EMPLOYMENT BENEFITS

The employee is provided with health, dental, and vision insurance. This
insurance begins after
thirty (30) days of employment and begins only on the first of the month. The
employee pays additional coverage for employee’s family members. In addition,
and depending on the Company’s quarterly profits, quarterly bonuses may be
provided to all current employees.


8.     NONSOLICITATION CLAUSE
“The employee agrees not to solicit any of Super Micro Inc.’s employees for
employment elsewhere during his/her employment at super Micro Computer Inc.
and/or in the event of the employee’s termination or leaving Super Micro
Computer Inc. for a period of eighteen months following the end of employment at
Super Micro Computer Inc.”


9.     ARBITRATION
“As a condition of accepting and/or continuing employment with the Company, I
agree to final and binding arbitration of Disputes between the Company, in
accordance with the Arbitration of Disputes policy, and me, the terms of which
are incorporated by reference herein. I understand that the Arbitration of
Disputes Policy (the terms of which control in the event of a conflict) requires
arbitration of all Disputes which involve the violation of my rights or the
Company’s rights arising

from my employment or the termination of employment, including but not limited
to violations of rights arising from employment discrimination and/or wrongful
termination of employment, breach of contract or other wrongful conduct, or
breach of the Company’s policies, rights or contracts respecting confidential
information and/or trade secrets. I also understand and agree that this means
that I have voluntarily surrendered my rights to civil litigation and a trial by
jury and any associated rights of appeal.”


Your employment is also subject to your compliance with any conditions of
employment and service or the Company’s rules, regulations and practices, either
written, expressed, or implied, for the duration of the assignment. You will be
required to carry out such related duties and job functions as instructed from
time to time by the Company or persons acting on behalf of the Company.


We take this opportunity to welcome to Super Micro Computer Inc. and trust that
your association with us will be mutually beneficial and long lasting.


This offer of employment is
fully understood in this letter and accepted SUPER MICRO COMPUTER INC.
by Don W. Clegg.




/s/ Don W. Clegg /s/ Marilyn Cimahosky


Signature Marilyn Cimahosky SPHR
Manager, Human Resources




HEADQUARTERS
980 Rock Avenue ∙ San Jose, CA 95131 USA ∙ Tel: (408) 503-8000 ∙ Fax: (408)
503-8047 ∙ www.supermicro.com

